DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Fig. 2 is objected to because it recites “Performing an peration instruction of placing in rticles”. The recitation should be corrected for spelling errors.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an image recognition unit, a setting unit, and an interaction unit in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1-16 are objected to because of the following informalities:
Claim 1, at line 7, recites “generating an AR label” but for clarity should instead read --generating an augmented reality (AR) label--.
Claim 1, at line 2, recites “of the food” but should instead read --of food-- for proper antecedent basis.
Claims 2-15 are objected to due to dependence from claim 1.
Claim 4, at line 3, recites “can’t” but should instead read --cannot--.
Claim 13, at line 7, recites “hasn’t” but should instead read --has not--.
Claim 16, at line 1, recites “the refrigerator” but should instead read --a refrigerator-- for proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 5, the claim is generally indecipherable. For examination purposes it is presumed that the claim is intended to recite that the external camera obtains an image of a user that places food into the refrigerator, and information related to said user is included in the AR label of the food.
	Regarding claim 10, the claim recites “the identical food” in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes it is presumed that the claim refers to the identical food recited in claim 6.
	Regarding claim 16, the claim limitations drawn to units invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as discussed above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, there appears to be no disclosure of any structure in regards to the claimed units. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter. 
	Specifically, it is noted that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04). The entirety of the recited method steps are predicated upon food being placed within a refrigerator. In other words, if no food is placed into the refrigerator then none of the method steps will be performed. As such, the claim does not positively recite any required steps for performing the method and the result is a “use” claim which is not directed to any patentable subject matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 108759294, see attached English translation) in view of Shin (US 2014/0035850) and Zhang (CN 107726703, see attached English translation).
	As to claim 1, Wang teaches a method for managing food in a refrigerator, comprising:
	recognizing the type and quantity of food placed in the refrigerator according to an image shot by an external camera 1 of the refrigerator (page 5, lines 1-2); 
	determining a position of the food placed in the refrigerator according to images shot by internal cameras 2 of the refrigerator (page 5, line 7); 
 	generating a label for recording information of the food with regard to the food placed in the refrigerator (page 5, lines 6 and 22-23); and
	displaying the label, wherein the information of the food includes the type, quantity and position of the food (page 5, lines 1-5 and 22-23).
	Wang does not explicitly teach that the displayed label is an AR label, or that the label is displayed after receiving a food query request from a user. However, Shin teaches displaying refrigerated food information in the form of an AR label that is provided upon a user request (Figs. 9-10; paragraphs 118 and 138). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Wang to utilize an AR label which is displayed after receiving a user request as taught by Shin in order to allow the user to readily access and associate information related to available food items. 
	Wang, as modified, does not explicitly teach displaying images shot by the internal cameras in real time after receiving an image viewing request from the user. However, Zhang teaches displaying images shot by internal refrigerator cameras in real time after receiving an image viewing request from a user (page 5, paragraph 4). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Wang to provide real-time image viewing as claimed because it would allow for a user to accurately monitor the current contents of the refrigerator. 
	As to claim 2, Wang, as modified, teaches using at least two internal cameras 2 placed in different positions (Wang, Fig. 1), the position of the food necessarily being a three-dimension position determined according to the internal camera images, the method including generating an AR panorama according to the images shot after the label is generated (Shin, Fig. 10) and displaying images from a designated camera in real time (Zhang, page 5, paragraph 4).
	As to claims 3 and 6, Wang teaches updating the position of the food in the AR label when a position of the food is changed or removed from the refrigerator (page 5, steps S5-6).
	As to claim 8, Wang teaches displaying shelf life of the stored food (page 5, step C1).
	As to claim 9, Wang teaches displaying when food has expired and a storage time has exceeded a first set time period (page 5, step C1). 
	As to claim 16, the modified apparatus of Wang operates in the manner as claimed and therefore is considered to embody the same structure, including the “units” as recited by claim 16.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Shin and Zhang as applied above, and further in view of Kaya (WO 2014/198554).
	As to claim 4, Wang, as modified, does not explicitly teach selecting an image shot by another camera if the food viewed by the user cannot be displayed completely in the image shot by the designated internal camera. However, Kaya teaches that it is known to perform such a selection in the instance where a view of a designated refrigerator interior camera is obstructed (paragraph 25). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Wang to operate as claimed and taught by Kaya in order to ensure that the user can accurately view stored items.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Shin and Zhang as applied above, and further in view of Mashita (JP 2007-46833, see attached English translation).
	As to claim 5, Wang, as modified, does not explicitly teach obtaining an image of the user with the external camera in the manner as claimed. However, Mashita teaches utilizing an external camera to capture an image of a user that places food a refrigerator, and storing the image in correlation with a change in the stored goods (page 10, line 52 - page 11, line 20). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Wang to operate as claimed and taught by Mashita because it would allow a user to readily ascertain the association of the stored food items to particular users of the refrigerator. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Shin and Zhang as applied above, and further in view of Kim (US 2015/0161871).
	As to claim 7, Wang, as modified, does not explicitly teach recommending an AR label of removed food when a food placed in the refrigerator is an identical type. However, Kim teaches recognizing food that is identical to stored food information and displaying information in regards to said food (paragraphs 193-195). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Wang to operate as claimed by recommending an AR label of removed food when a food placed in the refrigerator is an identical type because it would allow the user to easily identify information regarding the replaced food.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Shin and Zhang as applied above, and further in view of Won (US 2015/0161909).
	As to claim 10, Wang, as modified, does not explicitly teach recommending food having earlier placing-in time after receiving a recommendation request from the user. However, Won teaches that it is known to display food items in order from the oldest to most recent storage date (paragraph 152). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Wang to include recommending food with the earlier placing-in time as claimed and taught by Won in order to prevent food spoilage. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Shin and Zhang as applied above, and further in view of Ju (KR 2017/0058581, see attached English translation).
	As to claim 14, Wang, as modified, does not explicitly teach searching and displaying price information as claimed. However, Ju teaches a refrigerator which searches and displays price information for a stored item (page 13, lines 12-14). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Want to include price search/display as claimed and taught by Ju because it would allow the user to budget for groceries in an appropriate manner.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Shin and Zhang as applied above, and further in view of Vaananen (US 9,965,798).
	As to claim 15, Wang, as modified, does not explicitly teach displaying food and label information for a recipe as claimed. However, Vaananen teaches displaying food and label information for a recipe designated by the user (Fig. 5). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Wang to include displaying food and label information for a recipe as claimed and taught by Vaananen in order to allow the user to utilize stored foods in a desirable manner. 
Examiner Note
It is noted that amending claim 1 to positively recite an initial step of placing food into the refrigerator would appear to overcome the rejection under 35 U.S.C. 101.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763